Citation Nr: 1221019	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  10-08 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation fund. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, that the appellant had no legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  


FINDING OF FACT

The National Personnel Records Center (NPRC) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The service requirements for eligibility to a one-time payment from the FVEC fund are not met.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board considered whether the notice provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002) are applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  The Board finds no prejudice toward the appellant in proceeding with the adjudication of his claim. 

Under the American Recovery and Reinvestment Act (ARRA), a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens. 

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act." 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require. 

Section 1002 (d) provides that an eligible person is any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding on the VA.  See 38 C.F.R. § 3.203(c); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his service.  Soria, 118 F. 3d at 749. 

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.203(a). When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c). 

Here, the RO sent a VA Request for Information to the NPRC requesting a complete service report for the appellant.  The request included the appellant's name and listed his alleged service dates as October 25, 1940, to May 29, 1946.  It also specified that he was attached to the 5th Military Police Battalion under Corporal Turko's Command.  However, in July 1969, the NPRC responded that the subject had "no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces."  

Nearly 40 years later, in a timely February 2009 claim, the appellant contended that he was eligible for a one-time payment from the FVEC fund as a result of his service in C Company, a component of the 5th Battalion, from October 25, 1941, to May 29, 1944.  The appellant also submitted a document from the Commonwealth of the Philippines Army indicating that he was a Corporal in the C Company of the 5th Military Police Battalion from October 7, 1941, until he was honorably discharged on May 29, 1946.  

In a statement received in March 2008, the appellant indicated that he served under Corporal Turko's Command in provinces such as Camarines Norte and Catanduanes.  He further reported that he was awarded a Bronze Star, Silver Star, and Purple Heart.  

The appellant also submitted an Affidavit for Philippine Army Personnel dated in April 1946 indicating that he was initially called to active duty in October 1941 and processed in October 1945 with C Company of the 5th Military Police Battalion.  

United States Immigration and Naturalization Service (INS) documents associated with the claims file reveal that the appellant initially filed petition for naturalization in April 1991 under Section 405 of the Immigration Act of 1990, which provided  for the naturalization of Philippine World War II participants.  In an August 1992 letter, the INS rejected his application because the United States Army Reserve Personnel Center certified that they had no record of the appellant's service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  The Veteran subsequently filed a motion for reconsideration.  In a February 2003 letter, the INS explained that they were still waiting for confirmation of the appellant's military service by the Army Personnel Records Center, and that the Records Center had sent two negative responses concerning the appellant's status within the past year.  Nonetheless, a photocopy of the appellant's United States Certificate of Naturalization, dated in September 1997, is associated with the claims file.  

A review of the Social Security Administration (SSA) records associated with the claims file reveals that the appellant filed an application for special veterans benefits in April 2000, and he received notice from the SSA later that month indicating that he qualified for special veterans benefits but that he must establish a residence outside the United States by August 2000 to be entitled to those benefits.  However, in May 2000, the appellant received a second notice from the SSA indicating that he did not qualify for special veterans benefits because the NPRC had no records of his military service.  The appellant filed a request for reconsideration, and, in a January 2000 decision, an SSA administrative law judge determined that the appellant's documentation provided credible and convincing evidence of his status as a World War II veteran as defined in the Social Security Act.  As such, it was determined that the appellant qualified for special veterans benefits under Section 801 of the Social Security Act.  

In correspondence dated in October 2009, the Philippine Veterans Affairs Office certified that, according to records available in their office, the appellant was "a veteran of the Philippine Revolution/World War II/Armed Forces of the Philippines" who served as a Corporal with A Company of the 52nd Engineer Battalion in the 51st Division.  

However, in May 2010, the RO again requested that the NPRC verify the Veteran's service status in light of this new evidence.  Despite this additional evidence, in September 2010, the NPRC again responded that the subject had "no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces."  

The Board concludes that entitlement to FVEC is not warranted because the appellant does not have qualifying military service as a matter of law.  As discussed above, on two separate occasions, the NPRC has specifically certified that the appellant had no service as a member of the Philippine Commonwealth Army or recognized guerrillas in the service of the United States Armed Forces.  The evidence from the Armed Forces of the Philippines (noted above) submitted by the appellant fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service as none are official documents of the appropriate United States service department.  Similarly, determinations made by INS and the SSA have no bearing on the issue at hand, as it is only the service department's decision on such matters that is conclusive and binding on the VA.  In this case, the applicable department is the U.S. Army.  The documents, therefore, are not acceptable as verification of the appellant's service for the purpose of receiving FVEC as administered under the law for VA benefits.  See Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  As discussed above, in such circumstances, the applicant's only recourse lies within the relevant service department, not with VA.

Moreover, at the appellant's May 2012 Board videoconference hearing, the appellant's son-in-law testified that "there was a fire that destroyed the records at one time in the history of the - this National Personnel Records Center.  There was a fire and we could expect that some margin of human error why some veterans were not included.  And it would be unfair to exclude them on the basis of some error of other people when who - and the Claimant should not be penalized for this human error or whatever reason he was not included."  However, the Board notes that the fire occurred at the NPRC near St. Louis, Missouri, on July 12, 1973.  The Board further emphasizes that the NPRC first found that the subject had "no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces" on July 3, 1969, approximately 4 years prior to the NPRC fire.  

As noted above, the ARRC requires that qualifying military service in the forces of the Government of the Commonwealth of the Philippines must be while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941.  Further, VA may accept documents submitted by the appellant only if the document is issued by the U.S. service department, in this case the U.S. Army.  Here, all documents of service submitted by the appellant are documents originating from the Philippine Army, INS, and the SSA, and are not sufficient to establish qualifying service.  All documents were considered by the NPRC in rendering its decision. 

The Board need not address whether the appellant performed military service in the Philippine Army but only whether any service was recognized by the U.S. service department as having been performed in service to the United States.  In this case, the NPRC, a division of the National Archives and Record Administration, holds the archived records of military service for the applicable service department.  NPRC has determined that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the appellant's service does not meet the criteria described, the appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund, and the claim must be denied based upon a lack of entitlement under the law. 


ORDER

The appellant is not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


